 

Exhibit 10.2C

 

AMENDMENT NO. 3
STREAMLINE HEALTH SOLUTIONS, INC.

2005 INCENTIVE COMPENSATION PLAN

 

THIS AMENDMENT NO. 3 (this “Amendment”) to the 2005 Incentive Compensation Plan,
as amended (the “Plan”) of Streamline Health Solutions, Inc., a Delaware
corporation (the “Company”) is made effective as of October 19, 2020. All
capitalized terms not defined herein shall have the meanings provided to them in
the Plan.

 

WHEREAS, pursuant to Section 13.1 of the Plan, the Board of Directors (the
“Board”) may amend the Plan from time to time;

 

WHEREAS, the Board has deemed it in the best interest of the Company to amend
the Plan as further described below; and

 

WHEREAS, the Board desires to amend the Plan as follows in order to align the
terms relating to surrendered Shares to those in the Third Amended and Restated
2013 Stock Incentive Plan, as amended from time to time.

 

NOW, THEREFORE, the Plan is hereby amended as follows:

 

1. Section 4.1(a) of the Plan is hereby deleted in its entirety and replaced
with the following:

 

(a) Subject to adjustment as provided in Section 4.2 herein, the aggregate
number of Shares that may be delivered under this Plan at any time shall not
exceed one million (1,000,000) Shares. Stock delivered under this Plan may
consist, in whole or in part, of authorized and unissued Shares or treasury
Shares. The following will not be applied to the share limitations of the
preceding sentence: (i) dividends, including dividends paid in shares, or
dividend equivalents paid in cash in connection with outstanding Awards; (ii)
Awards which are settled in cash rather than the issuance of shares; and (iii)
any shares subject to an Award if the Award is forfeited, cancelled, terminated,
expires or lapses for any reason without the issuance of shares underlying the
Award. Further, (i) shares issued under the Plan through the settlement,
assumption or substitution of outstanding awards granted by another entity or
obligations to grant future awards as a condition of or in connection with a
merger, acquisition or similar transaction involving the Company acquiring
another entity shall not reduce the maximum number of shares of Stock available
for delivery under the Plan; and (ii) available shares under a stockholder
approved plan of an acquired company (as appropriately adjusted to reflect the
transaction) may be used for Awards under the Plan (subject to applicable stock
exchange listing requirements) and will not reduce the maximum number of shares
available under the Plan. Shares withheld or applied as payment in connection
with the exercise of an Award or the withholding or payment of taxes related
thereto or separately surrendered by the Participant for any such purpose will
be treated as having been delivered for purposes of determining the maximum
number of Shares available for grant under the Plan and shall not again be
treated as available for grant under the Plan. The Committee may from time to
time adopt and observe such procedures concerning the counting of Shares against
the Plan maximum as it may deem appropriate.”

 

2. Except to the extent amended hereby, the terms and provisions of the Plan
shall remain in full force and effect without change or other modification.

 

[Signatures Appear on Next Page]

 

 

 

 

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed as of
the date written above.

 

  STREAMLINE HEALTH SOLUTIONS, INC.       By:     Name: Thomas J. Gibson  
Title: Chief Financial Officer

 

 

 